



COURT OF APPEAL FOR ONTARIO

CITATION: Punzo v. Punzo, 2016 ONCA 957

DATE: 20161219

DOCKET: C61677

Feldman, Epstein and Miller JJ.A.

BETWEEN

Viviana Punzo

Applicant (Appellant)

and

Emanuele Punzo

Respondent (Respondent on Appeal)

Ron Shulman, for the appellant

Aurelio Pascuzzi, for the respondent

Heard: September 27, 2016

On appeal from the order of Justice Andra Pollak of the Superior
    Court of Justice, dated December 15, 2015, with reasons reported at 2016 ONSC
    6029.

B.W. Miller J.A.:

Overview

[1]

Viviana Punzo appeals from an order retroactively reducing Emanuele
    Punzos child and spousal support obligations. It is complicated by the
    parties disagreement about how to interpret the minutes of settlement that is
    the basis of the consent order that was varied below. Mr. Punzo takes the
    position that he never managed to earn the level of income that he said he made
    at the time of the consent order; it was only an aspiration and his actual
    income turned out to have been much lower. Ms. Punzo believes Mr. Punzo to be
    disingenuous. He was and is hiding income, she says, and the consent order was
    to compensate for this dishonesty by imputing income to him. She argues that it
    is unjust to retroactively vary the consent order to entirely undo the
    financial protection she achieved through lengthy and expensive negotiations.

[2]

I do not agree with Ms. Punzo that the motion judge made any
    error in finding a material change in Mr. Punzos circumstances, or in changing
    his support obligations. I would, however, allow the appeal in part on the
    basis that the motion judge erred by ordering variation retroactive to a date
    prior to the date of the material change and in not conducting the analysis
    regarding retroactive support relief established in
D.B.S. v. S.R.G.
, 2006 SCC 37, [2006] 2
    S.C.R. 231 and
Gray v.
    Rizzi
, 2016 ONCA 152, 129 O.R. (3d) 201.

Background

[3]

The order under appeal (the Change Order) reduced Mr. Punzos
    support obligations under a January 22, 2013 child and spousal support order
    (the Support Order).

[4]

The Support Order was made on consent, implementing the parties
    final minutes of settlement. It awards child and spousal support to Ms. Punzo,
    based on her income of $36,000 per year and Mr. Punzos income of $105,000 per
    year. It sets spousal support at $1,700 per month and child support at $919 per
    month, for a total of $2,619 per month, commencing January 1, 2013.

[5]

Notwithstanding the terms of the Support Order, the parties agree
    that $105,000 was not Mr. Punzos actual income at that time. They agree on
    nothing else.

[6]

Ms. Punzo argued before the motion judge that Mr. Punzos actual
    income was much higher than the $105,000 referenced in the Support Order, and
    that this income was imputed to Mr. Punzo as a compromise.

[7]

Mr. Punzo was employed as a salesperson and his income varied
    with the commissions he earned. He also had commission arrangements with other
    companies. (These arrangements may or may not have been with his former
    employers approval, and figure in separate litigation between the respondent
    and his former employer.) Mr. Punzos position is that although he agreed to
    the figure of $105,000 for the purposes of the Support Order, he never actually
    earned that much income. Nevertheless, he believed he would earn$105,000 going
    forward. He had earned $98,376 in employment income alone in the last year for
    which he had complete financial records prior to entering into the minutes of
    settlement. Mr. Punzo maintains that although he earned some non-employment
    income in the past, it was not as significant as the appellant suggests, and in
    any event is no longer available to him. He explained that he had funded the
    familys standard of living in part through debt.

[8]

Because the Support Order was the product of the parties
    settlement, the quantum of Mr. Punzos income was never adjudicated. It is,
    however, presumed to be correct.

[9]

To succeed on a motion to change, an applicant must establish a
    material change in circumstances since the making of the original order. Here,
    the motion judge found that the termination of Mr. Punzos employment, followed
    by a lengthy period of unemployment and subsequent re-employment at a
    substantially lower salary (as against the baseline of $105,000), constituted a
    material change that warranted a reduction in child and spousal support. Accordingly,
    she found had Mr. Punzo been earning that level of remuneration at the time of
    the Support Order, the parties would have agreed to different terms. She
    therefore changed the Support Order to reduce the level of spousal support and
    child support payable to Ms. Punzo.

[10]

The Change Order reduced spousal support to $446 and child
    support to $647 per month retroactive to January 1, 2013. It further reduced
    spousal support to zero, and child support to $444 per month commencing January
    1, 2014.

Issues

[11]

Ms. Punzo argues that the motion judge erred by:

1.       Not
    accepting facts pleaded in a civil court           proceeding as evidence in
    the current           proceeding;

2.       Not finding
    that the Support Order imputed           income to Mr. Punzo;

3.       Shifting
    the onus to her to prove that Mr. Punzo is      hiding income;

4.       Finding
    that a material change in circumstances       had occurred; and

5.       Changing child
    and spousal support retroactively.

Analysis

[12]

Ms. Punzos main argument is that the motion judge erred in
    finding a material change in Mr. Punzos income that warranted a change in the
    level of child and spousal support. Ms. Punzos first three arguments, all of
    which I would reject, are sub-issues in service of the argument that there was
    a material change. They are all analyzed below under the heading of material
    change.

[13]

I would, however, accept Ms. Punzos final argument that the
    motion judge erred in law with respect to retroactive change.

(i)

Material Change

[14]

I will briefly address Ms. Punzos arguments regarding the use of
    pleadings, the imputation of income, and the onus of proof, before turning to the
    broader issue of whether the motion judge erred in finding a material change.

(1)

The use of
    pleadings

[15]

First, Ms. Punzo argues that the motion judge erred in refusing
    to accept, as evidence of Ms. Punzos income, his pleading from litigation
    between him and his former employer that states that Mr. Punzos former salary
    with his former employer was far in excess of $105,000 per annum. Although the
    motion judge erred in stating categorically that pleadings are not evidence,
    nothing turns on this error. As this court has held, pleadings from a separate
    proceeding can be admitted as evidence for some purposes, but their admission
    is within the motion judges discretion:
Vanderbeeke v. OConnor
, 2013 ONCA 665. Had the
    motion judge admitted the pleadings, she was clearly not prepared to give them
    much weight: the statements they contained about Mr. Punzos income were
    contradicted by both Mr. Punzo and his former employer in evidence that the
    motion judge accepted.

(2)

Imputation of
    income

[16]

Second, Ms. Punzo argues that the motion judge erred in finding
    that the Support Order does not impute income to Mr. Punzo and that the motion
    judges failure to properly characterize the Support Order as imputing income
    to Mr. Punzo led to a further error in reversing the burden of proof (a point
    which is addressed below).

[17]

Ms. Punzo argued that imputation for the Support Order was necessary
    because of Mr. Punzos dishonesty in underreporting his income. Whatever his
    current reported income, she argues, income should continue to be imputed to him
    to address his unreported income.

[18]

Ms. Punzo further argues that the structure of the
Federal Child Support Guidelines
,
    S.O.R./97-175 compels interpreting the Support Order as imputing income. Ms.
    Punzo contends that on a proper reading of s. 16 and its exceptions, income
    must have been imputed to Mr. Punzo under s. 19.

[19]

Section 16 sets out a presumption that a spouses annual income
    for child support purposes shall be determined from the sources of income set
    out in Revenue Canadas T1 General tax return form (Line 150 income). Sections
    17-20 provide exceptions to this general rule. Ms. Punzo argues, through a
    process of elimination, that the departure from Line 150 income in this case
    must have been driven by an imputation of income, which is authorized by s. 19.
    She comes to this conclusion because Line 150 income, which is presumptive, was
    not used and none of the other exceptions apply.

[20]

Section 17 allows a court to have regard to the last three
    years of income and determine an amount that is fair and reasonable in light of
    any pattern of income or fluctuations in income where it would be unjust to
    base a support order on Line 150 income. Ms. Punzo argues that because $105,000
    is not an average of the preceding three years of income, s. 17 cannot have
    been the basis for the Support Order.

[21]

Section 18, which addresses the situation where a spouse is a
    shareholder, director or officer of a corporation, is clearly inapplicable, as
    is s. 20, which addresses non-resident spouses. That leaves s. 19, according to
    Ms. Punzo, which provides that (t)he court may impute such amount of income to
    a parent or spouse as it considers appropriate in the circumstances, which
    circumstances include the diversion of income.

[22]

The motion judge did not accept Ms. Punzos argument that the
    Support Order imputes income to Mr. Punzo, and made no error in doing so. In my
    view, the argument suffers from two flaws.

[23]

First, the Support Order is a consent order. Its terms are the
    product of the parties negotiations, and not the result of judicial reasoning.
    It is unhelpful to parse its terms as if they resulted from judicial reasoning.

[24]

Second, the argument fails on its own terms. Section 19 is not
    the only provision that would have been available to authorize a departure from
    the Line 150 income presumption from s. 16. Ms. Punzos elimination of s. 17
    rests on a misreading of that section. Section 17 does not require an average
    of three years income. It permits a departure from Line 150 income based, in
    part, on any pattern of income, fluctuation of income or receipt of a
    non-recurring amount evident in the preceding three years. An average is one
    pattern of income, but it is not the only one. The fact that $105,000 is not an
    average of the three proceeding years of income would therefore not have ruled
    out the application of s. 17 in any event.

[25]

In my view, therefore, the motion judge made no error in
    declining to characterize the Support Order as imputing income.

(3)

Onus of proof

[26]

Ms. Punzo argues that there is a burden on Mr. Punzo to establish
    why his representations about his level of income should be accepted by the
    court now when it was not accepted before. On a motion to change, the onus is
    on the moving party to establish the material change said to justify the
    variation. To determine whether the moving party has done so, the motion judge
    must consider the evidence and arguments of both parties. Ms. Punzo argues that
    the motion judge erred by shifting the onus onto her to prove that Mr. Punzo is
    hiding income.

[27]

I disagree. First, this argument presupposes a finding that income
    was imputed to Mr. Punzo for the purpose of the Support Order. As discussed
    above, I do not find that the motion judge erred in concluding the Support
    Order did not impute income.

[28]

Further, the motion judge accepted Mr. Punzos evidence of his period
    of unemployment, and his re-employment with a new employer at a lower salary. In
    response to this evidence, Ms. Punzo argued that Mr. Punzo is hiding income,
    and therefore that the motion judge ought not to conclude that there had been a
    material change, no matter what the change in Mr. Punzos salary might be. The
    motion judge rejected this argument on the basis that there was no evidence
    before her that Mr. Punzo was hiding income, such as evidence of excessive
    spending or direct evidence of hidden income itself. That is, she had no reason
    to disbelieve Mr. Punzo in the face of his evidence of his actual income.

[29]

Ms. Punzo had an opportunity to adduce evidence and arguments to
    cast doubt on Mr. Punzos evidence. Ms. Punzos evidence did not persuade the
    motion judge that she should not accept Mr. Punzos submissions as to his current
    income. This does not, as Ms. Punzo contends, amount to an impermissible shift
    of onus onto her.

(4)

Whether a material
    change occurred

[30]

Ms. Punzo argues that the motion judge erred by using the agreed
    income of $105,000 as the baseline for comparison against Mr. Punzos declared
    income. His declared income is not $105,000, it never was $105,000. Ms. Punzo argues
    that it would therefore be absurd to use declared income as the baseline for
    assessing a motion to change.

[31]

If the income of $105,000 and Line 150 income were the appropriate
    comparators for determining material change, Ms. Punzo argued, then the Support
    Order would have been immediately subject to change (subject to a 6 month
    postponement period set out in the Support Order) because Mr. Punzos Line 150
    income, on his evidence, was less than $105,000 when the Support Order was
    issued. Ms. Punzo submits that if a support order that is the product of a
    negotiated settlement  where the parties create their own agreement and the
    facts in dispute are never adjudicated  could be immediately subjected to a
    change order at the instance of the payor, it would be as though there had
    never been a settlement. Ms. Punzo would lose whatever benefit she achieved
    both in terms of the quantum of support and the cessation of litigation.

[32]

To put Ms. Punzos objection most starkly: how could the
    continuation of the
status
    quo
constitute a material change in circumstances?

[33]

That is not, however, the question that was before the motion
    judge, and it is not the question before this court. The motion judge was
    confronted with evidence that Mr. Punzos employment was terminated shortly
    after the Support Order was issued, and that after a lengthy period of
    unemployment, he obtained new employment at a level of income below both his
    previous salary and significantly below $105,000 per annum.

[34]

On these facts, the motion judge made no error in concluding that
    there had been a material change in Mr. Punzos circumstances, such that had
    those circumstances obtained at the time of the Support Order, the parties
    would likely have come to a different bargain.

[35]

The appellant disagrees: she would not have consented to a
    different order, because she believed, and she believes, that Mr. Punzo has
    significant extra-employment income.

[36]

Mr. Punzo may well have been dishonest about his former income.
    He may be dishonest about his current income. But that was for the motion judge
    to determine on the evidence before her and, based on that evidence, she was
    unable to find that he was hiding income. That finding was open to her and
    there is no basis upon which this court could interfere with it.

[37]

I conclude, therefore, that the motion judge made no error in
    finding that there had been a material change in circumstances that justified a
    change of the Support Order.

[38]

That, however, is not the end of the analysis. Once a material
    change in circumstances is found, the appropriate level of support must still
    be determined, as well as the date of variation. It is here where, in my view, the
    motion judge fell into error.

(ii)

Retroactive change

[39]

Ms. Punzo submits that the motion judge erred in retroactively
    varying child support and spousal support effective January 1, 2013.

[40]

I agree. In my view the motion judge did not conduct the proper
    analysis regarding retroactive support relief.

[41]

As I will explain, I have concluded that the motion judge did not
    follow the proper legal analysis that requires a court to consider, after
    finding a material change, what type of change in support is appropriate given
    that finding. Rather, at para. 44 of her reasons, she moved from finding a
    material change to immediately granting Mr. Punzos requested orders,
    retroactively reducing support as of January 1, 2013: [a]s I have found that
    there has been a material change in circumstances, the Court grants Mr. Punzos
    requested Order. The motion judge did not engage in either step of the
    requisite retroactivity analysis.

[42]

I will outline the appropriate legal framework for determining
    retroactive change in support below. I would ultimately remit the matter back
    to the motion judge to determine (1) whether a retroactive change in support is
    warranted; (2) the start date for any retroactive change in support, and (3) the
    quantum of that support.

(1)

Whether
    retroactive change in support is appropriate

[43]

In
Willick v.
    Willick
, [1994] 3 S.C.R. 670, at p. 688, the Supreme Court described
    the proper analysis as requiring that a court determine first, whether the
    conditions for variation exist and if they do exist what variation of the
    existing order ought to be made in light of the change in circumstances. In
    other words, a finding of a material change in circumstances does not end the
    analysis. The court must then consider the appropriate change in support
    justified by the change. This framework applies to both changes to child
    support, as in
Willick
,
    and spousal support, as in
L.M.P.
    v. L.S.
, 2011 SCC 64, [2011] 3 S.C.R. 775.

[44]

In
D.B.S.
,
    the Supreme Court outlined a framework for addressing
retroactive
increases in
    child support, and later held that similar considerations to those set out in
D.B.S.
are relevant to a
    retroactive award of spousal support:
Kerr v. Baranow
, 2011 SCC 10, [2011] 1 S.C.R.
    269, at para. 207. For retroactive change, a court must first determine whether
    retroactive support should be ordered, having regard to a number of factors:
D.B.S.
, at para. 99. Once
    it is determined that retroactive support should be ordered, the court must
    decide the date of retroactivity and the amount of support:
D.B.S.
, at para. 117.

[45]

The motion judges decision pre-dated this courts judgment in
Gray
, which held that the
    framework from
D.B.S.
for
    retroactive increases in support also applies to retroactive reductions.

[46]

In my view, although the motion judge did not have the benefit of
Gray
, she erred
    by failing to engage in either step of the
D.B.S.
analysis, and she did not consider (i)
    whether retroactive relief was appropriate in this case and, if so, (ii) the
    appropriate retroactivity date and quantum of support. Regarding the first
    step, as this court stated in
Gray
, at paras. 57-59, there is a difference between (i)
    relief from payment of arrears based on current inability to pay, and (ii)
    relief from arrears accumulated due to a change in the payors circumstances
    that affected the payors ability to make the support payments as they come due.
    The difference is that in the first category, the payor had the ability to pay
    at the time the arrears first accrued. Relief under the former category is
    unlikely unless the payor establishes, on a balance of probabilities, that he
    cannot and will not ever be able to pay the arrears. However, a court has more
    discretion to grant relief from arrears under the latter category.

[47]

The respondent effectively sought relief under both categories:
    the first category by seeking to reduce child and spousal support between the
    period of January 2013 to October 2013 before any material change had occurred,
    and the second category by seeking to reduce support after the material change
    in November 2013.

[48]

In
Corcios v.
    Burgos
, 2011 ONSC 3326, at paras. 45-47, Chappel J. outlined the
    factors to guide a court in determining whether to grant relief under the
    second category in the context of child support (which this court adopted in
Gray
, at para. 60):

1.       The nature of the support obligation, whether           contractual,
    statutory or judicial;

2.       The ongoing needs of the support recipient and    the
    child;

3.       Whether there is a reasonable excuse for the           payors
    delay in applying for relief;

4.       The ongoing financial capacity of the payor and,   in
    particular, his ability to make payments towards       the outstanding arrears;

5.       The conduct of the payor, including whether the     payor
    has made any voluntary payments on           account of arrears, whether he has
    cooperated           with the support enforcement authorities, and           whether
    he has complied with obligations and           requests for financial
    disclosure from the support        recipient;

6.       Delay on
    the part of the recipient in enforcing the     child support obligation does
    not, in and of itself,  constitute a waiver of the right to claim arrears;        and

7.       Any
    hardship that may be occasioned by a           retroactive order reducing
    arrears or rescinding    arrears, or by an order requiring the payment of   substantial
    arrears.

[49]

In my view, the motion judge erred by reducing the respondents
    support effective January 1, 2013 without finding that the respondent had
    established, on a balance of probabilities, that he could not and would not
    ever be able to pay the arrears that accrued before the material change in
    circumstances. The motion judge also failed to consider any of the factors
    listed above regarding relief from arrears that accumulated as a result of the
    material change.

[50]

Regarding the second step of the analysis, at para. 118 of
D.B.S.
, the court identified
    four possible dates from which an award may be retroactive:

1.       The date when the
    application was made to the     court;

2.       The date when formal notice
    was given to the           other party;

3.       The date when effective
    notice was given to the     other party (effective notice does not require
    legal   action; all that is required is that the topic be           broached);
    or

4.       The date when the amount of child support           should
    have increased/decreased, being the time   when circumstances changed
    materially: para.  124.

(2)

Date of
    retroactivity and quantum of support

[51]

The Supreme Court in
D.B.S.
held that, where a retroactive award is
    appropriate, the general rule is that the date of effective notice should serve
    as the date to which the award should be retroactive: at para. 118. In other
    words, effective notice serves as the presumptive start date for a retroactive
    support award.

[52]

The motion judge failed to consider the presumptive start date of
    effective notice and failed to consider any factor that might suggest a
    different start date for child or spousal support, such as, in this instance,
    the fact that paragraph 5 of the Support Order provided that [u]nless in the
    event of a catastrophic circumstances [sic], the Respondent shall not apply to
    vary the support prior to June 30, 2014.

[53]

Further, even having determined there has been a material change
    in circumstances warranting variation and the date of variation, it is still
    necessary to conduct an analysis to determine the appropriate quantum of
    support. I am of the view that the motion judge erred in law by failing to
    conduct an analysis of the appropriate variation of support upon her threshold
    finding that there had been a material change in circumstances.

[54]

Regarding a change in spousal support in particular, the Supreme
    Court in
Hickey v. Hickey
,
    [1999] 2 S.C.R. 518, at para. 20, established that the court must consider the
    four objectives of spousal support enumerated in s. 17(7) of the
Divorce Act
. This
    section provides that a spousal support variation order should:

(a) recognize any economic advantages or           disadvantages
    to the former spouses arising from   the marriage or its breakdown;

(b)      apportion between the former spouses any           financial
    consequences arising from the care of       any child of the marriage over and
    above any           obligation for the support of any child of the           marriage;

(c)      relieve any economic hardship of the former           spouses
    arising from the breakdown of the           marriage; and

(d)      in so far as practicable, promote the economic           self-sufficiency
    of each former spouse within a           reasonable period of time.

Disposition

[55]

I would allow the appeal in part. Paragraphs 1 and 2 of the
    Variation Order are set aside.

[56]

The respondents unemployment in November 2013 and subsequent
    re-employment at a lower salary constitutes a material change in circumstances.

[57]

I would remit the matter back to the motion judge for a
    determination in accordance with the principles set out herein regarding: (1) whether
    a retroactive change in support is warranted, (2) the quantum of retroactive child
    and spousal support payable, and (3) the date of retroactivity. Up to date
    financial information should be provided to the motion judge for the purpose of
    determining the amounts of the ongoing support orders.

[58]

Although success is divided, the appellant has had the greater
    success on appeal. She is entitled to her costs of the appeal fixed at $15,000,
    inclusive of disbursements and HST.

Released:
December 19, 2016

B.W. Miller J.A.

I agree K. Feldman J.A.

I agree Gloria Epstein J.A.


